        Case 4:19-cv-01509-WIA Document 21 Filed 08/10/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

JULIE SHERMAN,                             )      CIVIL ACTION NO. 4:19-CV-1509
             Plaintiff                     )
                                           )
       v.                                  )
                                           )      (ARBUCKLE, M.J.)
ANDREW SAUL,                               )
                    Defendant              )
                                      ORDER

      In accordance with the accompanying Memorandum Opinion, Plaintiff’s

request for the award of benefits, or in the alternative a new administrative hearing

is DENIED as follows:

      (1)    The final decision of the Commissioner is AFFIRMED.

      (2)    Final judgment is issued in favor of Andrew Saul, Commissioner of
             Social Security.

      (3)    The Clerk of Court is directed to CLOSE this case.


Date: August 10, 2020                          BY THE COURT

                                               s/William I. Arbuckle
                                               William I. Arbuckle
                                               U.S. Magistrate Judge




                                    Page 1 of 1
